No. 06-15-00069-CR:
                                                                  FILED IN
                       IN The Sixth Court of     Ap,pclals6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
                                                            8/17/2015 10:03:39 AM
                                Texarkana, Texas                 DEBBIE AUTREY
                                                                     Clerk


                           Temika Charnet,te   Owen,s,,

                                                          Ap.pe7lar:-t,
                                        v.
                               THE STATE OF 'TEXAS,

                                                          Ag:l.peJ'7ee.


                       MOTION TO WTTHDR;AW PURSrd,AhIIT 1:O

               AIIDERS   v. CALIFORNIA, 386 U.S. ?38 (L9671



TO THE HONORABLE SIXTH COURT OF APPEALS:

       NOW COMES         JEFF T. JACKSONT courtsol for Appellant
Temika Charnette Owens, and hereby moves to withdraw from
representation            of    Appellant    pursuant to          Anders v.
CaJ-ifornia, 386 U.S. 738 (1961).                  In support of this
mof    i nn
ILIV UMrt     - r-orrnsel shows as f ollows:
                VVUr
                                         I.
          Counsel- has       thoroughly reviewed the: r:ecord on appeal,
and, for these reasons, is thoroughly f,amiliar with the


                                        II.
          Counsel has, in the exercise of his professional
j udgment,             determined that the j-nstant case presents            no

non-frivolous issues for appeal, and, .in accordance with
the Supreme Court's decision tn Anders v. Cal,ifornia,                      386
U.S. 738 (L967), now so advises the court and requests
permissj-on to wj-thdraw. Anders, id. at                    1411 .


                                        III.
          In       accordance        with      Anders   I       c()unsel   has,

contemporaneously with                 this    motion,      f   il-ed a brief
outlining              all   issues which might arquably support             an

appeal and explaining why those issues are meriLless.
Anlj^r
z'llvvL   v
           a,   I /1
                                  rv.
       Counsel- has furnished      f he Anncl l arls w-Lth a copy of

said brief,     and a copy of this motion, thus apprising
appeall-ant of counsel, s actions.
                                   V.

       Having determined that the instant. trppeal is wholl_y
f   rivol-ous / and having complied with the brie f inq and
notice requirements of Anders v. Cal-if<>r.nia, counsef now
requests that he be al-lowed to withcir,aw, pursuant to
Anders.



       WHEREFORE, PREMTSES coNSTDERED,                 it    j-s prayed that
the court grant counsel-'s request and al-l-ow counsel                       t.o

withdraw from this         case,         FUrsuant to                  Anders v.
CaLifornia,3B6 U.S. 738 (1961).


                                Resnar-f                 qrrhmi tfuugu,arl
                                      vu!sf frrl'l rj rr ul/vlll-!




                                UEII     T
                                             fukt-.
                                               Jackson
                                qp.n T No        2406991       6
                              736-A Hwy 259 N.
                              Kilgore, TX 5662        '7


                              Phone :  903- 6:t 4-|3362
                              Fax:             BIl-    BU7-4333
                              Af f orn1\l
                              ttLevLrlvJ       fnr
                                               LvL         lnnaT
                                                           flP-ye-L_Lo.ttL7   =nf   /

                                           Temika    Cha:"    rne>tte               Owens




                     CERTIFICATE OE SERVIC]q

    Pursuant to Tex. R. App. P. 9.5, I certify                                          that   on

August IJ , 2015, a copy of this motion wers mailed via
first cl-ass U.S. mail-, postage prepaid, to the fol_l_owing:
Micheal ,Jimerson:                            Temiker Owens:
Rusk County D.A.                              San Serba Unit
SBOT:00189406                                 TDCJ lrro. 019991 628
115 N. Main St.                               206 S. W;rl-l-ace Creek
Rd.Henderson, TX 75652                        San SeLba, TX 168"71




                              Jeff T. Jackson